Order entered July 2, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00552-CV

              DIANE B. SANTIAGO AND P. SCOT SANTIAGO, Appellants

                                               V.

                      CENTRAL MORTGAGE COMPANY, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-04179-2011

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated June 5, 2014, we

informed appellants the Court Reporter had notified us that the reporter’s record had not been

filed because appellants had not (1) requested the record; or (2) paid for or made arrangements to

pay for the record. We directed appellants to provide the Court with written verification they

had requested the record and had paid for or made arrangements to pay for the record, or had

been found entitled to proceed without payment of costs. We cautioned appellants that failure to

provide the required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record. To date, appellants have not provided the required

documentation or otherwise corresponded with the Court regarding the status of the reporter’s
record. Therefore, we ORDER this appeal submitted without a reporter’s record. Appellants’

brief is due THIRTY DAYS from the date of this order.


                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE